

116 HR 2774 IH: Primary Care Patient Protection Act of 2019
U.S. House of Representatives
2019-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2774IN THE HOUSE OF REPRESENTATIVESMay 15, 2019Mr. Schneider (for himself and Ms. Stefanik) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to require coverage without a deductible of certain
			 primary care services by high deductible health plans.
	
 1.Short titleThis Act may be cited as the Primary Care Patient Protection Act of 2019. 2.Requirement of coverage without deductible of certain primary care services by high deductible health plans (a)In generalSection 223(c)(2)(B) of the Internal Revenue Code of 1986 is amended by striking if substantially all of its coverage is coverage described in paragraph (1)(B). and inserting the following:
				
 if—(i)substantially all of its coverage is coverage described in paragraph (1)(B), or (ii)such plan has a deductible for primary care services provided by a qualified provider as part of a qualified visit..
 (b)Qualified primary care services definedSection 223(c) of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:
				
 (6)Primary care servicesThe term primary care services has the meaning given such term by section 1833(x)(2)(B) of the Social Security Act, without regard to clauses (ii) and (iii) of such section.
 (7)Qualified providerThe term qualified provider means a general practitioner, family physician, general internist, obstetrician, gynecologist, pediatrician, geriatric physician, or advanced practice registered nurse acting in accordance with State laws.
 (8)Qualified visitThe term qualified visit means, with respect to an individual for a plan year, either of the first 2 visits by the individual during the year with a qualified provider who is designated by such individual as the primary care provider for such individual..
 (c)Effective dateThe amendment made by this section shall apply to plan years beginning after the date of the enactment of this Act.
			